O’Neall, J.
According to the views expressed by this ■Court in the case of Sumner v. Murphy, the nonsuit in this case must be set aside. For the possession of more than five years before 1824, under the parol gift, by well defined limits, or by such as could be ascertained and well defined by a survey executed according to the description given by the donor at the time he made the gift or put the donee into possession, would give title to their extent. In any event, however, the plaintiff was entitled to recover the actual pedis possessio of Wiley Jones.
The motion to set aside the nonsuit is granted.
Johnson and Harper, Js. concurred.